IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-93,509-01


                        EX PARTE JOHN PAUL MANUEL, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
       CAUSE NO. W14-76843-J(A) IN THE CRIMINAL DISTRICT COURT NO. 3
                           FROM DALLAS COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of murder and sentenced to forty years’ imprisonment. He filed this

application for a writ of habeas corpus, through habeas counsel, in the county of conviction, and the

district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that he was denied his right to an appeal because trial counsel failed to

timely file a notice of appeal. Applicant has alleged facts that, if true, might entitle him to relief.

Ex parte Axel, 757 S.W.2d 369 (Tex. Crim. App. 1988); Jones v. State, 98 S.W.3d 700 (Tex. Crim.

App. 2003). Accordingly, the record should be developed. The trial court is the appropriate forum

for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order trial
                                                                                                        2

counsel1 to respond to Applicant’s claim. In developing the record, the trial court may use any

means set out in Article 11.07, § 3(d).

        The trial court shall make findings of fact and conclusions of law as to whether Applicant

was denied his right to an appeal because trial counsel failed to timely file a notice of appeal. The

trial court shall also make findings regarding laches. See Carrio v. State, 992 S.W.2d 486 (Tex.

Crim. App. 1999); Ex parte Perez, 398 S.W.3d 206 (Tex. Crim. App. 2013). The trial court may

make any other findings and conclusions that it deems appropriate.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: March 2, 2022
Do not publish




        1
         If a defendant decides to appeal his conviction, trial counsel rather than appellate
counsel has the duty to ensure that written notice of appeal is filed with the trial court. Jones, 98
S.W.3d at 703.